Citation Nr: 1539365	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the above VA RO.  In August 2009, the RO denied the Veteran's claims for service connection for a low back condition, a left knee condition, and a right knee condition, and granted a noncompensable rating for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran contends that he served in the Persian Gulf during 1992 and thus his joint pain including his bilateral knee and low back conditions may be signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 3.317(b)(5) (2015).  Therefore, the Veteran's Persian Gulf service should be verified, and any outstanding service treatment records should be obtained from the appropriate repository.  

Next, during the July 2015 hearing, the Veteran indicated that there were outstanding treatment records.  He stated that he had recently started to visit the VA medical center (VAMC).  He also stated that often received treatment for his claimed disabilities at Urgent Care.  Finally he stated he took blood pressure readings at home with a machine given to him by VA and that he recorded his readings in a log.  These records may be relevant to determining a current diagnosis for the Veteran's knee and back conditions, as well as determining the current severity of his service-connected hypertension.  Therefore, upon remand all these records should be obtained.  

Finally, if Persian Gulf service is verified or a diagnosis is shown in the records that are obtained on remand, the Veteran should be afforded a new VA examination to determine if he has a current left knee, right knee, and/or low back disability, or alternatively if he has a medically unexplained chronic multisymptom illness or undiagnosed illness manifested by joint pain.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding personnel and service treatment records that can be used to verify the Veteran's Persian Gulf service, which he states occurred in 1992, from the appropriate source(s).

2.  Obtain VA treatment records and associate them with the electronic claims file.

3.  Obtain, with appropriate authorization from the Veteran, his outstanding relevant Rapid Care records.

4.  Request that the Veteran submit a copy of his blood pressure log records.

5.  If Persian Gulf service is verified or a diagnosis is shown in the records that are obtained on remand, schedule, as appropriate, an examination to determine the nature and etiology of his claimed bilateral knee and low back conditions.  Make the electronic claims file available to the examiner for review of the case.  The examiner should review all records associated with the electronic claims file (including Virtual VA and VBMS) and should note that this case review took place.

The examiner should determine whether the Veteran has current right knee, left knee and low back diagnoses.  The examiner is also asked to determine whether the Veteran has an undiagnosed illness or  medically unexplained chronic multi-symptom illness to account for his joint symptoms.  

For any condition that the examiner determines has a current diagnosis, the examiner is asked to opine whether it is at least as likely as not that the condition began in or is related to active duty service. 

If Persian Gulf service is verified, for any condition that the examiner determines does not have a current diagnosis, the examiner is asked to determine whether alternatively the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by his joint pain.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




